Title: To Alexander Hamilton from Oliver Wolcott, Junior, 17 June 1796
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Philadelphia June 17th. 1796
My Dear Sir,
I have your Letters of the 15th. & 16th. instant—that for the President will go on by the next mail.
The affair of the Capture assumes a more equivocal character as respects the French Government than at first. In a confidential way from some of our Merchants I have reason to believe, that proposals were made to Mr. Murgatroy who built the Ship, by a Mr. Dunkinson an English Gentleman not yet naturalised, to become the purchaser, that Dunkinson on finding that he could not obtain a Register in his own name, made a conditional purchase of the Vessell deliverable in England; after which the Vessell was registered in Murgatroyds name. That the Loading though in the names of Willings & Francis is in fact British property & that these circumstances, were known or strongly suspected by the owner of the French Privateer. If these things are true, & the sole motives of the Capture, the thing though perhaps wrong, is not alarming. I do not find that any other capture has been made.
Mr. Adet I understand has written to Colo. Pickering that the Privateer was Commissioned by the French Government of Sn. Domingo, but that he is ignorant what the orders of the Privateer are, or what orders the French directory in the West Indies are authorised to give in respect to Neutral Vessells. This answer is neither satisfactory nor the contrary—it is nothing—except that it leaves ground to suspect that the West India Directory possess some discretionary authority, which may be used to distress us, if circumstances should render it expedient. What now gives me more concern than the capture, is the compliance of Baches paper, which is I think calculated to prepare the public mind, to expect a new course of conduct by the French, contrary to our Treaty, & distressing to our Commerce.
I have for some time been inclined to think that Mr. Munroe ought to be recalled, but as others have doubted, & as the thing was not demonstrable I have not urged it, every event shews however new reasons for believing, that we must stop the channells by which foreign poison is introduced into our Country or suffer the government to be overturned—at all hazards the attempt must be made.
I have the power of the President to borrow, & have been making attempts in the manner you have intimated but without prospect of success. Bills can only be used in a case of the utmost emergency, as the discount would be ruinous. I will however carry on the public business this summer some way or other—though I know that we shall ultimately fail, unless some miraculous change in public measures, shall speedily take place.
I will write you if any thing occurs.
yrs. truly
Oliv. Wolcott Jr
Alexander Hamilton Esq
